Citation Nr: 1629513	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for a psychiatric disability.

2.  Entitlement to a rating greater than 20 percent for bilateral lower extremity disabilities.

3.  Entitlement to a rating greater than 10 percent for a lumbar spine disability.

4.  Entitlement to a rating greater than 10 percent for right and left knee disabilities.

5.  Entitlement to a rating greater than 10 percent for a right wrist disability.

6.  Entitlement to a rating greater than 10 percent for right ankle disability.

7.  Entitlement to service connection for a left wrist disability.

8.  Entitlement to a compensable rating for bilateral hearing loss.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for an eye disability.  

10.  Entitlement to service connection for an eye disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to September 1975 and from October 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 and March 2013 rating decisions of the Nashville Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In this hearing, the Veteran decided to continue his appeal without representation and alerted the Board that his prior Attorney, David Hoffman, had retired.  Additionally, the Veteran withdrew his appeals as to the issues of an increased rating for a bilateral knee disabilities, an increased rating for a lumbar spine disability, an increased rating for bilateral lower extremity disabilities, an increased rating for a psychiatric disability, increased rating for a right wrist disability, an increased rating for right ankle disability, and service connection for a left wrist disability. 

The issues of entitlement to service connection for an eye disability and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1985 rating decision, the RO denied service connection for an eye surgery (now claimed as a bilateral eye disability) based on the premise there was no evidence of in service incurrence of an eye disability.
 
2.  The evidence added to the record since the June 1985 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral eye disability.

3.  On the record at the February 2016 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for an increased rating for a bilateral knee disabilities, an increased rating for a lumbar spine disability, an increased rating for bilateral lower extremity disabilities, an increased rating for a psychiatric disability, an increased rating for a right wrist disability, an increased rating for right ankle disability, and service connection for a left wrist disability.

CONCLUSIONS OF LAW

1.  The June 1985 rating decision denied service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).
 
2.  With respect to the Veteran's claim for service connection for a bilateral eye disability, new and material evidence has been received since the June 1985 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).

3 The criteria for withdrawal of the appeals with respect to the issues of an increased rating for a bilateral knee disabilities, an increased rating for a lumbar spine disability, an increased rating for bilateral lower extremity disabilities, an increased rating for a psychiatric disability, an increased rating for a right wrist disability, an increased rating for right ankle disability, and service connection for a left wrist disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeals for an increased rating for a bilateral knee disabilities, an increased rating for a lumbar spine disability, an increased rating for bilateral lower extremity disabilities, an increased rating for a psychiatric disability, an increased rating for a right wrist disability, an increased rating for right ankle disability, and service connection for a left wrist disability on the record at his February 2016 hearing. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals of these issues and the appeals as to these issues are therefore dismissed.


	(CONTINUED ON NEXT PAGE)


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's request to reopen his claim for service connection for an eye disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran was denied service connection for an eye disability in August 1985, December 1995, and August 1996 decisions because it was determined that his condition pre-existed service and was not aggravated therein.
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
Merits

The Veteran's credible testimony in February 2016 that he had eye surgery while on active duty for his eyes was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for and a bilateral eye disability.  Specifically, due to the prior lack of evidence showing of treatment during the Veteran's service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.
 
Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for bilateral eye disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

The claim for service connection for bilateral eye disability is reopened; the claim is granted to this extent only.

The claims for an increased rating for a bilateral knee disabilities, an increased rating for a lumbar spine disability, an increased rating for bilateral lower extremity disabilities, an increased rating for a psychiatric disability, an increased rating for a right wrist disability, an increased rating for a right ankle disability, and service connection for a left wrist disability are dismissed.


REMAND

There appears to be outstanding STRs. A review of the claims file found that the Veteran's STRs were only collected for his second period of service from October 1980 to January 1985.  There was no evidence of STRs from the period from September 1972 to September 1975 have been obtained.  Although the RO in a February 1985 decision first acknowledged that there appeared to be missing STRs and requested development; this request only led to additional STRs from the Veteran's second period of service, from October 1980 to January 1985, being associated with the claims file without additional explanation.  After these records were associated, no additional inquiry or development was completed.  Later, in an August 1995 deferred decision the RO again recognized that there was missing STRs from 1972 and 1975, and development was requested.  It does not appear from the claims file that any additional development was completed in this regard as the Veteran's STRs from his first period of service, September 1972 to September 1975, are still not associated with the claims file and no explanation for their absence is of record.  Last, the Board recognizes that the Veteran wrote to VA in May 2012 detailing an eye surgery which was conducted in Hawaii in 1973 at the Tripler Army Medical Center.  With the above in mind, the Board recognizes that the duty to assist must be fulfilled before adjudication can proceed.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all federal records and such records are considered evidence of record at the time a decision is made).

The Veteran has claimed since his last VA examination that his bilateral hearing loss has worsened.  The Veteran's last VA examination, to determine the status of his diabetes and low back disabilities, was in October 2012.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his eye and hearing loss disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  The AOJ should ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file, specifically for the period from September 1972 to September 1975.  In particular, the AOJ should make a request for hospitalization records related to eye surgery conducted on the Veteran at Tripler Army Medical Center in 1973.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) for his claim for service connection for an eye disability and the severity of his hearing loss.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any eye disabilities.  The examiner is asked to opine as to whether any eye disability pre-existed either of the Veteran's periods of active service, 

1. If so, the examiner should address whether there is clear and unmistakable evidence that it was not aggravated beyond the normal progression in service.
 
2. If not, the examiner should address whether it is at least as likely as not i.e. 50 percent probability or greater, that any eye disability identified, was incurred or aggravated by his active duty or otherwise etiologically related to his active service.

In providing an opinion on this matter, the examiner should take a detailed history from the Veteran regarding the onset of his eye disability and the onset and any continuity of symptoms since that time.  The examiner should also comment on the Veteran's February 2016  testimony about his eye surgery in service, wherein he details how he had surgery to have his eye straightened because he was cross-eyed, the Board has found this testimony to be credible.

(B).  Schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected bilateral hearing loss.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living, to include whether his bilateral hearing loss results in marked interference with employment.  In doing so, the/ audiologist should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.

The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue service connection for bilateral eye disability and an increased rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


